DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-5, 7, 9-12, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ausen et al. (WO 2015179235 A1), hereinafter referred to as “Ausen”, in view of Olson et al. (US 8057447 B2), hereinafter referred to “Olson”.
Regarding claim 1, Ausen teaches an article (silicone article (100)), comprising: a network of interconnected polymeric strands (polymer strands (110) and joining strands (120)); wherein each of the interconnected polymeric strands has a first surface (snag it, see Figure 1) adapted to contact a tissue site (silicone article (100) is used on skin, see pg.1 lines 9-25); wherein none of the interconnected polymeric strand has a feature extending from the first surface of the interconnected polymeric strands (strands (110) and (120)) do not have any features, see Figure 1); wherein at least one of the interconnected polymeric strands is non-linear (strands (110) are non-linear, see Figure 1); and a plurality of openings (140) between adjacent interconnected polymeric strands (see Figure 1). However, Ausen does not explicitly disclose wherein the article is a negative pressure wound therapy article.
Olson teaches wherein the article (manifold (15)) is a negative pressure wound therapy article (manifold (15) is coupled to a reduced pressure source to apply reduce pressure, see Col. 3 lines 58-67).
Ausen and Olson are analogous art because both deal with a medical dressing contacting the tissue for healing. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the medical dressing of Ausen and further include a reduced pressure source coupled to the back of the medical dressing to apply reduced pressure, as taught by Olson. Olson teaches that providing a reduced pressure in proximity to a tissue site augments and accelerates the growth of new tissue at the tissue site (see Col. 1 lines 19-22).  
Regarding claim 2, Ausen and Olson teach all of the limitations, as discussed above in claim 1 and Ausen further teaches wherein at least one of the interconnected polymeric strands is linear (strands (110) are non-linear, see Figure 1).
Regarding claim 3, Ausen and Olson teach all of the limitations, as discussed above in claim 1 and Ausen further teaches wherein the network comprises alternating non-linear polymeric strands and linear polymeric strands (alternating non-linear strands (110) and linear strands (120), see Figure 1).
Regarding claim 4, Ausen and Olson teach all of the limitations, as discussed above in claim 1 and Ausen further teaches wherein the non-linear polymeric strand has a sinusoidal curve (strand (120) is sinusoidal, see Figure 1).
Regarding claim 5, Ausen and Olsen teaches all of the limitations, as discussed above in claim 1 and Ausen further teaches wherein the tensile strength of the article parallel to x direction is greater than the tensile strength of the article parallel to y direction. (Inherent: the structure of the strands (110 and 120) will be inherently stronger in one direction than another, see Figure 1) (The x and y direction is not indicated and can be arbitrary, so the x direction may be assigned to the direction that will be inherently stronger). 
Regarding claim 7, Ausen and Olson teach all of the limitations, as discussed above in claim 1 and Ausen further teaches wherein the polymeric strands comprises an elastomeric polymer (the strands can comprise elastomeric material, see pg.2 lines 23-25). 
Regarding claim 9, Ausen and Olson discloses the invention, as claimed as above in claim 1. Ausen further teaches the size of the openings (140) may form at least 25% of the article (100), see pg. 4 lines 25-29). However, Ausen does not expressly disclose wherein aspect ratio of the openings is greater than 1:1.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of modified Ausen to have an aspect ratio of the openings greater than 1:1 since it has been held that where the only difference between the prior art and the claims was a recitation of relative aspect ratio of openings of the claimed device and a device having the claimed relative aspect ratio would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device, see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  While the shape of openings shown in the figures of Ausen appears to have an aspect ratio of 1:1 (they appear to be equilateral triangles), a differently-shaped opening (such as an isosceles or scalene triangle) would naturally have an aspect ratio that is greater than 1:1.  Mere changes in shape, such as from an equilateral triangle to a different type of triangle, may be desirable for controlling how fluid travels through the openings.
Regarding claim 10, Ausen and Olson teach all of the limitations, as discussed above in claim 1 and Ausen further teaches wherein essentially all the interconnected polymeric strands are non-linear (strands (110) are nonlinear, see Figure 1).
Regarding claim 11, Ausen teaches all of the limitations, as discussed above in claim 1 and further discloses the surface of the backing opposite the surface containing the silicone article (100) includes adhesive to secure with a device, such as a medical device (see pg. 14 lines 1-2). However, Ausen does not explicitly disclose a reduced pressure source fluidly connected to the opening of the article to deliver the reduced pressure through the opening and to the tissue site.
Olson teaches disclose a reduced pressure source fluidly connected to the openings of the article to deliver the reduced pressure through the opening and to the tissue site (a reduced pressure source fluidly connected to the apertures of the backing substrate to deliver the reduced pressure through the apertures, between the protrusions, and to the tissue, see Col. 2 lines 18-21). 
Ausen and Olson are analogous art because both deal with a medical dressing contacting tissue for healing.
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the article of Ausen and further include a reduced pressure source fluidly connected to the openings of the article to deliver reduce pressure, as taught by Olson. Olson teaches that this would be a form of advanced wound healing therapy readily integrated into a clinician's wound healing procedures. The therapy optimizes patient care and decreases costs associated with treatment of patients having traumatic and chronic wounds. With the innovative embodiments of the reduced pressure delivery system described herein, reduced pressure therapy can be administered either in the hospital, in community settings such as assisted living complexes and convalescence homes, or in the home (see Col. 3 lines 38-46).
Regarding claim 12, Ausen and Olson teach all of the limitations, as discussed above in claim 1 and Ausen further teaches a method, comprising: providing the article of claim 1 (as mapped above); and positioning the article on a wound (medical dressing (170) might be positioned over a wound, see Col. 13 lines 35-36).
Regarding claim 17, Ausen teaches all of the limitations as discussed above in claim 12 and further teaches the backing opposite the surface containing the silicone article (100) includes adhesive to secure with a device, such as a medical device, see pg. 14 lines 1-2). However, Ausen does not explicitly disclose coupling a reduced pressure source to the article.
Olson teaches a reduced pressure source (23) can be coupled to the article (manifold (15), see Figure 1). 
Ausen and Olson are analogous art because both deal with a medical dressing contacting tissue for healing.
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the article of Ausen and further include a reduced pressure source coupled to the article, as taught by Olson. Olson teaches that providing a reduced pressure in proximity to a tissue site augments and accelerates the growth of new tissue at the tissue site (see Col. 1 lines 19-22).  
Regarding claim 18, Ausen and Olson teaches all of the limitations as discussed above in claim 12, and Olson further teaches applying a reduced pressure to the wound through the article (reduce pressure is applied to the tissue via article/distribution manifold, see Col. 2 lines 5-21).
Regarding claim 19, Ausen and Olson teaches all of the limitations as discussed above in claim 18, and Olson further teaches wherein applying the reduced pressure to the wound comprises activating the reduced pressure source coupled to the article (reduce pressure source is activated to be administered to the patient, see Col. 3 lines 34-46).
Regarding claim 20, Ausen and Olson teaches all of the limitations, as discussed above in claim 16 and Ausen further teaches wherein positioning the article on the wound comprises placing the article over the wound with the first surface facing the wound (silicone article (100) has a wound contact surface (as shown above) to be placed over fragile skin to protect the skin from contact with an external surface, see last paragraph of Pg. 13).
6.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ausen and Olson, as applied to claim 1 above, and further in view of Phillips et al. (WO 2013076450 A1), hereinafter referred to as “Phillips”.
Regarding claim 6, Ausen and Olson teaches all of the limitations, as discussed above in claim 1, and Ausen further teaches the x and y direction is not indicated and can be arbitrary, so the x direction may be assigned to the direction that will be inherently stronger. However, Ausen does not explicitly teach wherein the tensile strength of the silicone article is more than 2.23 Mpa. 
Phillips teaches a silicone wound article sealant cross-linked with polydiorganosiloxane, similar to the cross-linked silicone gel of Ausen, having a tensile strength of the article more than 2.23 Mpa (the silicone sealant had a tensile strength ranging from 25 kgfcm-2 (2.45 Mpa) to at least 50 or 100 kgfcm-2 (4.9 Mpa or 9.81 Mpa), see pg. 17 lines 10-12).
Modified Ausen and Phillips are analogous art because both deal with a cross-linked silicone gel/sealant for use in a medical wound dressing. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the silicone gel of Ausen and further include the silicone gel having a tensile strength greater than 2.23 Mpa, as taught by Phillips. Phillips teaches the tensile strength of the silicone article and sealant will aid in the elasticity of the material such that it extends in response to an applied load yet still recovers original dimensions after removal of the extending load (see pg. 17 lines 14-19). This enhances sealing to reduce air/exudate leaks, allow curved dressing to be sealed readily, seal dressing where the borders conform to complex body geometries (i.e. shoulder, wrist, elbow, etc.) that are subjected to high deformation (see pg. 50 lines 1-12).
7.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ausen and Olson as applied to claim 7 above, and further in view of Locke et al. (US 20130165836 A1), hereinafter referred to as “Locke”.
Regarding claim 8, Ausen and Olson teaches all of the limitations, as discussed above in claim 7. However, modified Ausen does not explicitly disclose wherein the elastomeric polymer is selected from polyolefins or polyurethanes.
Locke teaches an article (wound filler (208)) having strands made of elastomeric polymer which is selected from polyolefins or polyurethanes (wound filler (208) that contacts tissue comprises first and second strands that may be formed from a number of different materials including polyurethane, see second to last sentence of Paragraph [0035]).
Modified Ausen and Locke are analogous art because both deal with a wound contacting article having strands.
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the elastomeric polymer material of modified Ausen and replace it with the polyurethane material, as taught by Locke. Locke teaches the material is resilient so that if the web and the plurality of nodes are deformed, internal forces within the web and the plurality of nodes will act to restore them to their resting state (see Paragraph [0058]).
8.	Claim 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ausen and Olson as applied to claim 12 above, and further in view of Hartwell et al. (US 20170007462 A1), hereinafter referred to as “Hartwell”.
Regarding claim 13, Ausen and Olson teaches all of the limitations as discussed above in claim 12. However, Ausen and Olson do not explicitly teach wherein positioning the article on the wound comprises continuously positioning the article on the wound for more than 3 days.
Hartwell teaches wherein positioning the article on the wound comprises continuously positioning the article on the wound for more than 3 days (wound closure device may be configured to remain on the wound for at about 1 week, see Paragraph [00237]).
Modified Ausen and Hartwell art analogous art because both deal with a negative pressure wound therapy device. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the negative pressure wound therapy article of modified Ausen and further include positioning the article on the wound for more than 3 days, as taught by Hartwell. Hartwell teaches slow, dynamic wound closure may allow the surrounding tissue to heal at an accelerated rate, because the collapsing structure or device slowly brings the edges of the wound closer together without stressing the newly formed or weakened tissue too quickly (see last line of Paragraph [0235]).
Regarding claim 14, Ausen and Olson teaches all of the limitations as discussed above in claim 12. However, Ausen and Olson do not explicitly teach wherein positioning the article on the wound comprises continuously positioning the article on the wound for more than 4 days.
Hartwell teaches wherein positioning the article on the wound comprises continuously positioning the article on the wound for more than 4 days (wound closure device may be configured to remain on the wound for at about 1 week, see Paragraph [00237]).
Modified Ausen and Hartwell art analogous art because both deal with a negative pressure wound therapy device. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the negative pressure wound therapy article of modified Ausen and further include positioning the article on the wound for more than 3 days, as taught by Hartwell. Hartwell teaches slow, dynamic wound closure may allow the surrounding tissue to heal at an accelerated rate, because the collapsing structure or device slowly brings the edges of the wound closer together without stressing the newly formed or weakened tissue too quickly (see last line of Paragraph [0235]).
Regarding claim 15, Ausen and Olson teaches all of the limitations as discussed above in claim 12. However, Ausen and Olson do not explicitly teach wherein positioning the article on the wound comprises continuously positioning the article on the wound for more than 5 days.
Hartwell teaches wherein positioning the article on the wound comprises continuously positioning the article on the wound for more than 5 days (wound closure device may be configured to remain on the wound for at about 1 week, see Paragraph [00237]).
Modified Ausen and Hartwell art analogous art because both deal with a negative pressure wound therapy device. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the negative pressure wound therapy article of modified Ausen and further include positioning the article on the wound for more than 3 days, as taught by Hartwell. Hartwell teaches slow, dynamic wound closure may allow the surrounding tissue to heal at an accelerated rate, because the collapsing structure or device slowly brings the edges of the wound closer together without stressing the newly formed or weakened tissue too quickly (see last line of Paragraph [0235]).
Regarding claim 16, Ausen and Olson teaches all of the limitations as discussed above in claim 12. However, Ausen and Olson do not explicitly teach wherein positioning the article on the wound comprises continuously positioning the article on the wound for more than 6 days.
Hartwell teaches wherein positioning the article on the wound comprises continuously positioning the article on the wound for more than 6 days (wound closure device may be configured to remain on the wound for at about 1 week, see Paragraph [00237]).
Modified Ausen and Hartwell art analogous art because both deal with a negative pressure wound therapy device. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the negative pressure wound therapy article of modified Ausen and further include positioning the article on the wound for more than 3 days, as taught by Hartwell. Hartwell teaches slow, dynamic wound closure may allow the surrounding tissue to heal at an accelerated rate, because the collapsing structure or device slowly brings the edges of the wound closer together without stressing the newly formed or weakened tissue too quickly (see last line of Paragraph [0235]).
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RASSAVONG whose telephone number is (408)918-7549. The examiner can normally be reached Monday - Friday 9:00am-5:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J. Weiss can be reached on (571)270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/E.R./ (11/18/2021)Examiner, Art Unit 3781                                                                                                                                                                                                        

/SUSAN S SU/Primary Examiner, Art Unit 3781                                                                                                                                                                                                        18 November 2021